DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 12/15/2020 are acknowledged and entered.

Claims 1, 3, 5-8, 10, 12-14, 16-21, 25, and 29-32 were pending.  In the amendment as filed, applicants have amended claims 1, 6, and 7; and cancelled claims 3, 14, 16, 31 and 32.  No claims have been added.  Therefore, claims 1, 5-8, 10, 12, 13, 17-21, 25, 29, and 30 are currently pending. 

Claims 19-21, 17, 18, and 25 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 08/28/2020 in respond to the restriction and/or species election requirements mailed on 07/02/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 1, 5-8, 10, 12, 13, 29, and 30 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 1, 3, 5-8, 10, 12-14, 16, and 29-32 under 35 U.S.C. 112(a) or 35 USC 112 (pre-AIA ), first paragraph (written description)) has been withdrawn in light of applicant’s amendments of claims 1, 6, and 7 and/or cancellation of claims 3, 14, 16, 31 and 32 thereto. 

The rejections of claims 1, 5-8, 10, 12-14, 16, and 29-32 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s amendments of claims 1, 6, and 7 and/or cancellation of claims 3, 14, 16, 31 and 32 thereto. 

The rejection of claims 1, 3, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Silva et al. (US Patent Application 2016/0158194 Al) has been withdrawn in light of applicant’s arguments (see pg. 7 and Exhibit A, filed 12/15/2020).

Allowable Subject Matter
Claims 1, 5-8, 10, 12, 13, 29, and 30 are allowable. The restriction requirement among the species for a type of composition, as set forth in the Office action mailed on 07/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/02/2020 is partially withdrawn.  Claims 17, 18, and 25 are, directed to the species for a type of composition no longer withdrawn from consideration because the claim(s) requires all the s 19-21, directed to a product (a pharmaceutical composition) remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Additionally, it is relevant to note that since applicant did not elected to prosecute the product claims (i.e. Group II (Claims 19-21) applicant has loss the right to the rejoinder of the process claims with the product claims in accordance with MPEP § 821.04(b).  Moreover, applicant was advised of the right to rejoinder and its condition for the rejoinder with regard to the product claims and process claims in the previous Office actions that were mailed on 10/29/2020 (para. 4 bridging pgs. 2 and 3) and 07/02/2020 (para. 9 bridging pgs. 6 and 7).

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 19-21 directed to an invention non-elected without traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020